             Case 5:18-cv-01096-OLG Document 1 Filed 10/17/18 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

CRUZITA RODRIGUEZ, TERRY                          §
A. RAGON, AND CONSUELO CASTILLO                   §
Plaintiffs,                                       §
                                                  §
v.                                                §     CASE NO. 5:18-cv-1096
                                                  §
ALLSTATE FIRE AND CASUALTY                        §
INSURANCE COMPANY                                 §
Defendant.                                        §


      DEFENDANT ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY’S
                         NOTICE OF REMOVAL

        Defendant Allstate Fire and Casualty Insurance Company hereby removes this lawsuit

which is currently pending in the District Court of the 57th Judicial District of Bexar County,

Texas, Cause No. 2018-CI-12748, to the United States District Court for the Western District of

Texas, San Antonio Division, pursuant to 28 U.S.C. §§ 1441 and 1446, on the grounds of

diversity of citizenship and amount in controversy, and respectfully shows the Court as follows:

                                          BACKGROUND

        1.      On July 11, 2018, Plaintiffs filed their Original Petition styled Cruzita Rodriguez,

Terry A. Ragon, and Consuelo Castillo v. Allstate Fire and Casualty Insurance Company, in the

District Court of the 57th Judicial District of Bexar County, Texas, Cause No. 2018-CI-12748, in

which Plaintiffs allege contractual and extra-contractual causes of action based on a claim for

underinsured motorist benefits. See Exhibit A.

        2.      Plaintiff served Defendant Allstate with Plaintiff’s Original Petition and process

on September 26, 2018, by certified mail on its registered agent. See Exhibit A. Although the

state court records show that service of process was previously attempted by serving Corporate




{00466379}
             Case 5:18-cv-01096-OLG Document 1 Filed 10/17/18 Page 2 of 5



Service Company and United States Corporations, Inc., see Exhibit B, neither entity is

Defendant’s agent for service of process. Instead, Defendant’s agent for service of process is C T

Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136.1 Defendant did

not receive the citations or the petition attached to the citation from those incorrect attempts at

service. Defendant discovered the citations when preparing this notice of removal.

        3.      Plaintiffs assert causes of action for breach of contract, violations of the

Deceptive Trade Practices Act, violations of the Texas Insurance Code, breach of common law

duty of good faith, and fraud. Id. Plaintiffs affirmatively plead for damages “in excess of

$200,000 but less than $1,000,000.” Id. at ¶ 20.

        4.      Plaintiffs have demanded a jury trial.

        5.      Defendant has not answered the suit in state court.

                                       GROUNDS FOR REMOVAL

        6.      This Court has original jurisdiction of this suit based on 28 U.S.C. § 1332(a)

because this suit involves a controversy between citizens of different states and there is complete

diversity between the parties at the time of the filing of the suit and at the time of the removal.

Further, the amount in controversy, exclusive of interest and costs exceeds $75,000.00.

    A. Parties are Diverse

        7.      Plaintiffs are natural persons who affirmatively allege that they reside in Bexar

County, Texas. See Plaintiff’s Original Petition, Exhibit A, ¶ 2 (“Plaintiffs are an individual [sic]

residing in Bexar County, Texas.”). Plaintiffs have not pled any other facts of their residency,

intention to leave Texas, or domiciles in other States. Id. Accordingly, Plaintiff’s citizenship at




1
 As shown by the webpage maintained by the Texas Department of Insurance. See goo.gl/yeYtYg (last visited
10/16/2018).
{00466379}
Defendant Allstate Fire and Casualty Insurance Company’s Notice of Removal
Page 2 of 5
             Case 5:18-cv-01096-OLG Document 1 Filed 10/17/18 Page 3 of 5



the time of the filing of the suit and at the time of removal is properly established as the State of

Texas. See Hollinger v. Home State Mut. Ins. Co., 654 F.3d 564, 571 (5th Cir. 2011).

        8.      Defendant Allstate Fire and Casualty Insurance Company, is an Illinois

corporation with its principle place of business in Illinois and is a citizen of Illinois.

    B. Amount in Controversy

        9.      The party seeking federal jurisdiction must prove by a preponderance of the

evidence that the amount in controversy exceeds $75,000.00. Grant v. Chevron Phillips Chem.

Co. L.P., 309 F.3d 864, 868 (5th Cir. 2002). The removing party may satisfy its burden by either

(1) demonstrating that it is “facially apparent” from the petition that the claim likely exceeds

$75,000.00, or (2) “by setting forth the facts in controversy – preferably in the removal petition,

but sometimes by affidavit – that support a finding of the requisite amount.” Allen v. R & H Oil

& Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995).

        10.     Here, it is facially apparent from Plaintiff’s petition that the claim exceeds

$75,000.00. Specifically, under “Damages”, Plaintiff’s petition states:

                Pursuant to Rule 47 of the Texas Rules of Civil Procedure,
                Plaintiffs seek monetary relief over two hundred thousand and
                00/100 dollars ($200,000.00) but not more than one million and
                00/100 dollars ($1,000,000.00) …

Plaintiff’s Petition, Exhibit B, ¶ 20 (original emphasis and all caps omitted).

        11.     Based on the foregoing, the amount in controversy exceeds $75,000.00.

                                REMOVAL IS PROCEDURALLY PROPER

        12.     This notice of removal is timely filed within thirty (30) after service of process

upon Defendant. See 28 U.S.C. §1441(b)(1).




{00466379}
Defendant Allstate Fire and Casualty Insurance Company’s Notice of Removal
Page 3 of 5
             Case 5:18-cv-01096-OLG Document 1 Filed 10/17/18 Page 4 of 5



         13.    Venue is proper in this Court under 28 U.S.C. §1441(a) because this District and

Division of this Court embraces Bexar County, Texas, the place where the State Court suit was

filed.

         14.    Pursuant to 28 U.S.C. §1446(a), all pleadings, process, and orders served upon

Defendant in the state court action are attached herein as Exhibit A.

         15.    Pursuant to 28 U.S.C. §1446(d), Defendant will promptly provide a true and

correct copy of this Notice of Removal to Plaintiff and to the Clerk of Bexar County District

Court.

                                          PRAYER FOR RELIEF

         16.    Defendant Allstate Insurance Company prays that the Court accept jurisdiction

over the state court action for the reasons set forth above, and grant Defendant any such other

and further relief to which it may show itself justly entitled.

                                                      Respectfully submitted,

                                                      VALDEZ & TREVIÑO,
                                                      ATTORNEYS AT LAW, P.C.
                                                      Callaghan Tower
                                                      8023 Vantage Drive, Suite 700
                                                      San Antonio, Texas 78230
                                                      Phone: 210–598–8686
                                                      Fax: 210–598–8797

                                                        /s/ Joseph E. Cuellar
                                                      Robert E. Valdez
                                                      State Bar No. 20428100
                                                      revaldez@valdeztrevino.com
                                                      Joseph E. Cuellar
                                                      State Bar No. 24082879
                                                      jcuellar@valdeztrevino.com
                                                      Counsel for Defendant




{00466379}
Defendant Allstate Fire and Casualty Insurance Company’s Notice of Removal
Page 4 of 5
             Case 5:18-cv-01096-OLG Document 1 Filed 10/17/18 Page 5 of 5



                                       CERTIFICATE OF SERVICE

        I do hereby certify that the foregoing instrument was served on the following counsel this

17th day of October 2018, pursuant to Rule 5 of the Federal Rules of Civil Procedure, via the

CM/ECF system:

Thomas J. Henry
Phillip Ripper
Law Offices of Thomas J. Henry
521 Starr Street
Corpus Christi, Texas 78401
Counsel for Plaintiffs



                                                      /s/ Robert E. Valdez
                                                      Robert E. Valdez




{00466379}
Defendant Allstate Fire and Casualty Insurance Company’s Notice of Removal
Page 5 of 5
